192 F.2d 809
KAISER et al.v.KAISER CO., Inc. et al., (two cases).
Nos. 11410, 11411.
United States Court of Appeals Ninth Circuit.
Nov. 19, 1951.

Hadsell, Murman & Bishop and Richard S. Bishop, San Francisco, Cal., for appellants.
Thelen, Marrin, Johnson & Bridges, Max Thelen, Thomas K. McCarthy, Willis S. Slusser and Dario DeBenedictus, San Francisco, Cal., for appellees.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
These actions, here numbered 11,410 and 11,411, were brought in 1945 by appellants against appellee Kaiser Company, Inc., and a number of subcontractors of appellants.  The contracts between appellants and the Kaiser Company provided for submission of disputes between those parties to arbitration.  Invoking this contractual provision, pursuant to section 3 of the United States Arbitration Act, 9 U.S.C.A. § 3, the Kaiser Company moved for and was granted a stay of proceedings pending arbitration.  The appeals are from the stay orders.


2
The principal objection to the court's action was that the issues between appellants and the subcontractors were not subject to arbitration.  It now appears that subsequent to the appeals a settlement agreement was arrived at by all the parties, the clear effect of which was to compromise all disputes involving the subcontractors, leaving in dispute only the claims of appellants against the Kaiser Company.  Thus the main objection to the stay orders has been eliminated.


3
Other objections raised are without substance.


4
Accordingly the orders appealed from are affirmed.